Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-11-00816-CV

                                       IN THE INTEREST OF S.O.L.

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-14491
                             Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 28, 2012

REVERSED AND REMANDED

           The parties signed a mediated agreement and the trial court rendered a final Order in Suit

Affecting the Parent-Child Relationship based on the agreement.                             The child’s paternal

grandmother appeals that order, contending that the agreement was only as to temporary orders

or was ambiguous in that regard and that the court erred in denying her a jury trial and granting

final judgment. We reverse and remand.

                                FACTUAL AND PROCEDURAL BACKGROUND

           S.O.L. 1 was born May 19, 2004, and lived with his parents, Russell L. and Morgan V.

When S.O.L. was six months old, he and his parents moved into the home of his paternal



1
 To protect the identity of the minor child, we refer to the child by his initials and the other parties by their first
names. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2012).
                                                                                   04-11-00816-CV


grandmother, appellant Linda L. Russell and Morgan separated when S.O.L. was 11 months old,

and in December 2005, Morgan and S.O.L. began living with Morgan’s new boyfriend.

         Morgan’s new boyfriend physically abused S.O.L. The abuse was exposed in July 2006,

when Morgan took S.O.L. to the hospital with a broken femur and he was hospitalized for three

days. An investigation by Child Protective Services concluded that S.O.L. had been abused by

Morgan’s boyfriend over a period of time and included the broken femur, a broken tibia which

went untreated, food deprivation which caused malnutrition, fifty-seven burns and bruises on

various parts of his body, and verbal abuse. The boyfriend was eventually convicted and

sentenced to ten years in prison. Morgan was never arrested or charged in connection with the

abuse.

         CPS removed S.O.L. from Morgan’s home and placed him with Morgan’s mother and

step-father, Virginia R. and Jack R. Morgan did not provide CPS contact information for Linda

or Russell and did not tell CPS that S.O.L. had previously lived with Linda. About six weeks

after S.O.L. was placed with Virginia, Russell and Linda first learned of the abuse of S.O.L.

from CPS personnel.

         In September 2006, Virginia and Jack filed a petition requesting to be appointed S.O.L.’s

sole managing conservators and that Morgan and Russell be denied access to the child. Nine

days later, Linda filed a petition in intervention requesting she be appointed sole managing

conservator of S.O.L. and that Morgan and Russell be denied access to the child. The trial court

signed temporary orders appointing Virginia and Jack temporary sole managing conservators of

S.O.L., declaring that Morgan and Russell “not have possession of or access to the child at the

present time,” and requiring mediation before setting a hearing for modification of custody,

possession, or support. Russell later also filed a petition requesting that he be appointed sole

managing conservator of S.O.L.
                                                -2-
                                                                                                04-11-00816-CV


        On November 2, 2007, the trial court modified the temporary orders, naming Linda and

Virginia temporary joint managing conservators, giving Linda the exclusive right to designate

S.O.L.’s primary residence within the State of Texas, and giving Virginia a standard possession

order. Although Russell and Morgan were named temporary possessory conservators, the order

gave Russell “supervised visitation as allowed by Linda” and did not provide for any visitation

by Morgan.

        After a child custody evaluation was completed and filed in November 2008, the parties

mediated. On November 25, 2008, the parties signed a mediation agreement. The agreement is

handwritten on a pre-printed form. The pre-printed portion states in part that the parties agree to

“settle the claims and controversies between them including all conservatorship, child support,

and disputes regarding the above identified children of the marriage, . . . [and] [t]he parties

stipulate that the agreements set forth hereinafter are in the children’s best interest, constitute a

fair and just division of all community property and liabilities, and agree that such issues are

resolved.” It also states:

            THIS AGREEMENT IS NOT SUBJECT TO REVOCATION. THIS
       AGREEMENT MEETS THE REQUIREMENTS OF SECTION 153.007(d) OF
                           TEXAS FAMILY CODE.

           A PARTY TO THIS AGREEMENT IS ENTITLED TO JUDGMENT OF THIS
                    MEDIATED SETTLEMENT AGREEMENT.

The following four pages of the agreement consist of fourteen handwritten and numbered

provisions, including the following: 2

        (1) All parties Temporary Joint Managing Conservators with rights per
        temporary order of Nov 2, 2007.

        ...


2
  These handwritten excerpts from the mediated settlement agreement are reproduced here as close in appearance to
the original as possible with all abbreviations, deletions, misspellings.

                                                      -3-
                                                                           04-11-00816-CV


(3) For completion of current school year— [S.O.L.] to attend [specified schools]
....

(4) Periods of Access
       (A) [Virginia’s periods of possession stated] Morgan may attend all visits

        (B) [Linda’s weekend possession stated] Russell may be supervised by
Linda, . . . at all times.

       (C) Russell – one weekend of each month Friday – Sunday to be
supervised by Linda, . . .

      (D) Tuesdays 6-8 @ McDonalds 1604 & Blanco for Morgan beg 12-2-08
& if Morgan does not attend — no visit. [Virginia] may also attend w/ Morgan

Holidays . . .

* Goal is to reunite Morgan & … [S.O.L.]
Goal is for parents to become primary conservators.

5. Dr. Murphy as [S.O.L.’s] therapist to give input to Cornelia Beach as parent
co-ordinator to monitor Russell & Morgan and [S.O.L.] to overnight for either or
both parents w/o supervision as recommended by Cornelia Beach. C. Beach to
consult w/ Dr. Murphy before recommendation in changes in possession. . . .

John Specia to resolve any possession & access disputes as arbitrator & cost to be
determined by John Specia. …

6. Trial date of Dec. 2009 & Jury Waived.

7. Morgan and Russell to complete any parenting classes needed by either parent
as recommended by Cornelia Beach.

...

9. C/S to be day care during T.O. & Russell to continue to pay arrearage —
amount to be confirmed.

...

12. Cornelia Beach role as parenting coordinator is to make recommendations
regarding Russell & Morgans periods of possession & access by the parties

13. Morgan must substantially complete specific periods of possession to
matriculate to overnight pursuant to Cornelia Beach’s recommendations.



                                       -4-
                                                                                                     04-11-00816-CV


Additional handwritten provisions provided details regarding access and possession, and for

payment for counseling and health insurance. The top of the final page provides this printed

language: “R. NOT SUBJECT TO REVOCATION, THIS AGREEMENT IS BINDING

ON THE PARTIES AND IS NOT SUBJECT TO REVOCATION. THIS AGREEMENT

MEETS THE REQUIREMENTS OF SECTION 151.007(d), TEXAS FAMILY CODE.”

The agreement was dated and signed by Morgan, Russell, Virginia, Linda, attorneys for each

party represented by counsel at the time, and the mediator.

         In March 2009, Virginia sought additional temporary orders to incorporate the provisions

of the mediated agreement. The parties filed several Rule 11 agreements, which are not in the

appellate record, and the hearing on Virginia’s motion was dropped. Thereafter, an arbitration

was conducted, resulting in a letter award dated June 23, 2009 and a June 25 letter revising the

original award. 3 The record indicates no other activity in the case until the latter part of 2011,

when the case was set for an October 17, 2011 jury trial.

         When the parties appeared for trial, Morgan filed a request to enforce the mediation

agreement or to limit the trial to matters after the date of the mediation. She argued that a final

judgment should be rendered on the mediated agreement without trial because custody had been

decided in the mediated agreement, with the only remaining question being the transition of

custody to Morgan. Linda, acting pro se, argued that the agreement called for a jury trial to

determine conservatorship and that the goal of the transition schedule was to reunite both parents

with S.O.L., not just Morgan. The trial court concluded that the mediated agreement and the

arbitration letters controlled the issues in the case and that no trial on conservatorship was


3
  Neither arbitration letter is in the record, but the parties do not dispute that the letters granted Morgan overnight
and unsupervised visits with S.O.L. in her home, specified steps Morgan was required to take to earn additional
visitation, and modified Virginia’s visitation with S.O.L.


                                                         -5-
                                                                                      04-11-00816-CV


necessary. The court ruled that the only matter not settled by the mediated agreement was the

transition schedule, which is a matter within the trial court’s discretion. The trial court appointed

an amicus attorney, ordered the parties to immediately provide the amicus with relevant

information, and reset the matter for a hearing to decide the transition schedule. On November

16, 2011, the trial court signed the final Order in Suit Affecting the Parent-Child Relationship

naming Morgan, Russell, and Linda joint managing conservators of S.O.L., with a transition

schedule from Linda to Morgan as primary conservator to be completed by January 30, 2012.

The order further contained extensive provisions regarding possession, counseling, and child

support. Linda appeals that order.

                                            DISCUSSION

       Linda asserts the trial court erred by denying her a jury trial because the mediated

agreement was intended to be only an agreement for temporary orders pending final trial or it is

ambiguous as to whether the parties intended to agree on temporary or final orders.              She

contends that in either event, a jury question was presented and she was denied due process and a

trial by jury on the issue of conservatorship.

       The mediated agreement satisfied the requirements of section 153.0071(d) of the Family

Code. See TEX. FAM. CODE ANN. § 153.0071 (West 2008); see also Garcia–Udall v. Udall, 141
S.W.3d 323, 331 (Tex. App.—Dallas 2004, no pet.) (Family Code section 153.007 does not

apply to mediated settlement agreements under section 153.0071). Accordingly, the agreement

is binding and irrevocable, and a party is entitled to a judgment that conforms to the agreement,

“notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule of law.” TEX. FAM.

CODE ANN. § 153.0071(e); see Milner v. Milner, 361 S.W.3d 615, 618 (Tex. 2012) (applying

section 6.620 of the Family Code). A trial court does not have authority to render a judgment

that varies from the terms of a mediated settlement agreement. Garcia–Udall, 141 S.W.3d at
                                                 -6-
                                                                                     04-11-00816-CV


331-32.    However, in this case the parties disagree as to the proper interpretation of the

agreement. Linda contends the agreement was intended to be temporary and to govern until a

jury trial was held on the issue of conservatorship. Morgan contends the agreement was intended

to resolve all issues in the case.

        Contract principles apply to the interpretation of a mediated settlement agreement. See

Toler v. Sanders, 371 S.W.3d 477, 480 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

Whether the contract is ambiguous is a question of law we review de novo. Milner, 361 S.W.3d

at 619; Bowden v. Phillips Petroleum Co., 247 S.W.3d 690, 705 (Tex. 2008). If the agreement

can be given a certain and definite meaning, it is not ambiguous and its construction is a question

of law for the court. Milner, 361 S.W.3d at 619; Tawes v. Barnes, 340 S.W.3d 419, 425 (Tex.

2011). When interpreting a contract, the court’s primary concern is to ascertain and give effect

to the intent of the parties as expressed in the contract. In re Service Corp. Intern., 355 S.W.3d
655, 661 (Tex. 2011). We examine the entire agreement and give effect to each provision so

that none is rendered meaningless. Tawes, 340 S.W.3d at 425; Seagull Energy E & P, Inc. v.

Eland Energy, Inc., 207 S.W.3d 342, 345 (Tex. 2006).

        We conclude the mediated settlement agreement is unambiguous and was intended to

apply only to temporary orders pending a final trial. The parties agreed to a “goal” — that

Morgan and Russell become S.O.L.’s primary conservators. The parties also agreed to a process

towards meeting the goal and provided that S.O.L.’s therapist and the parent coordinator would

monitor and oversee that process. However, the document does not contain an agreement

stipulating that the goal would be met at a date certain or providing that someone other than a

jury would determine whether sufficient progress had been made such that it would be in

S.O.L.’s best interest for his parents to be his primary conservators. Rather, the parties agreed to

a trial date and agreed that in the interim they would be “temporary” joint managing
                                                -7-
                                                                                 04-11-00816-CV


conservators, and agreed to child support during the “T.O.” [temporary order]. These provisions

indicate that the mediated settlement agreement was not intended to conclude the litigation

among the parties.

       Considering the mediated settlement agreement in light of the applicable contract

principles, we hold the agreement was intended to apply to temporary orders and that it was not

ambiguous in that regard. The trial court erred by rendering a final order and denying Linda a

trial on the issue of conservatorship. See In re T.R.B., 350 S.W.3d 227, 231-32 (Tex. App.—San

Antonio 2011, no pet.) (section 105.002 of Family Code provides party is entitled to verdict by

jury and court may not contravene jury verdict on certain conservatorship issues) (citing TEX.

FAM. CODE ANN. § 105.002 (West 2008)).        We reverse and remand this cause for further

proceedings.




                                               Steven C. Hilbig, Justice




                                             -8-